Citation Nr: 0932883	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
October 1980.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to service connection for a lumbar strain.  

The Veteran testified before the undersigned at a June 2008 
hearing at the RO (Travel Board hearing), and a transcript of 
that hearing has been associated with his claims folder.

In October 2008, the Board remanded this matter for further 
development.


FINDING OF FACT

The Veteran's low back disability is not etiologically 
related to an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in September 2005, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a low back disability.  
This letter also satisfied the second and third elements of 
the duty to notify by delineating the evidence VA would 
assist him in obtaining and the evidence it was expected that 
he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the September 
2005 letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in a December 2006 letter.  The timing 
deficiency with regard to this letter was cured by 
readjudication of the claim in a June 2007 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records, all of the identified post-service VA treatment 
records, and some of the identified private medical records.  
In addition, the Veteran was afforded a VA examination for a 
low back disability.  

During his June 2008 hearing, the Veteran testified that he 
was treated for a back condition at Newton General Hospital 
in Atlanta, Georgia sometime in 1980-1981, and at Tallahassee 
Memorial Hospital in Tallahassee, Florida in 1989.  In its 
October 2008 remand, the Board directed that the agency of 
original jurisdiction take the necessary steps to obtain 
medical records from these facilities. 
 
While the Veteran provided April 2009 medical releases to 
allow VA to obtain treatment records, he did not provide 
names or addresses of the sources for which he was providing 
consent.  In a May 2009 letter and a July 2009 supplemental 
statement of the case, he was informed that the provided 
medical releases were not sufficient and no further 
correspondence was received. 
 
VA is only required to seek pertinent records that are 
adequately identified and for which necessary releases are 
furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) 
(requiring a claimant to cooperate fully with VA's efforts to 
obtain federal and non-federal records, including providing 
identifying information).  

The Board finds that additional treatment records are not 
available and that any further efforts to retrieve such 
records would be futile.  38 C.F.R. § 3.159(c)(1).  
Therefore, VA has fulfilled its duty to assist the Veteran in 
locating all pertinent medical records.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a low 
back disability is thus ready to be considered on the merits.

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
Lay persons are not competent to opine as to medical etiology 
or render medical opinions requiring medical expertise.  
Barr, 21 Vet. App. at 307; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

A February 2006 VA examination report indicates that the 
Veteran has been diagnosed as having a lumbar strain.  
Furthermore, the Veteran's service treatment records indicate 
that in May 1980 he was injured while closing hangar doors at 
Shaw Air Force Base and was diagnosed as having lumbar 
sprain.  Thus, the evidence demonstrates a current low back 
disability and an in-service low back injury.

With regard to the etiology of the Veteran's current low back 
disability, the only medical opinion on this question is that 
of the VA examiner who provided an April 2006 opinion.  In 
the April 2006 opinion, the examining physician noted the 
Veteran's report of lumbar spine pain dating back to 1980, 
but stated that based upon a review of the Veteran's claims 
folder and a February 2006 VA examination report, it was not 
likely ("less likely as not") that the Veteran's current 
low back disability was caused by or a result of his in-
service back injury.  

This opinion was based on the fact that treatment records 
from 1980 through 2006 were silent for chronic lumbar spine 
pain or other focal abnormality at the lumbar spine region 
and that "it would only be with speculation to report" that 
the Veteran's current lumbar strain was due to the 1980 
lumbar strain following an acute injury.  The examiner added 
that although a February 2006 imaging study revealed mild 
degenerative change at the L5-S1 region and mild osteopenia, 
it would only have been "with speculation to report" that 
the findings were caused by or due to the 1980 lumbar sprain.

As the VA examiner explained the reasons for this opinion, 
and it is consistent with the evidence of record, the opinion 
is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed). 
There is no contrary medical opinion in the record, and 
neither the Veteran nor his representative have identified or 
alluded to the existence of any such opinion.

The Veteran has reported a continuity of symptomatology.  
During the June 2008 hearing, the Veteran testified that he 
had experienced ongoing back problems ever since his in 
service back injury.  While the Veteran is competent to 
testify as to continuity of symptomatology, his testimony 
must be weighed against the objective evidence.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this case, the Veteran's October 1980 separation 
examination and report of medical history indicate that his 
spine was normal and that he reported no history of recurrent 
back pain.  The record contains no contemporaneous complaints 
of back pain in the decades after service.  While the 
Veteran's testimony indicates that he was treated for back 
complaints in the years immediately following service, he has 
not reported that a back disability was actually identified 
at that time.  His history would still leave a gap of 
approximately 15 years between the purported post-service 
treatment and the identification of the current back 
disability.  The first clinical evidence of a back problem 
contained in the claims folder, is a September 2005 VA liver 
transplant follow-up report.  No prior history of back 
symptoms was reported at that time.  The absence of any 
clinical evidence or complaints for decades after service is 
a factor that weighs against a finding of continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

For the foregoing reasons, the preponderance of the evidence 
is against the Veteran's claim.  The benefit-of-the-doubt 
doctrine is therefore not applicable and the claim for 
service connection for a low back disability must be denied.  
See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. at 55-57.


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


